BYLAWS OF APPLIED MEDICAL MERGER CORP. (As approved pursuant to the Organizational Consent Of Directors effective as of November 16, 2000) ARTICLE I. Offices The registered office of the corporation shall be in the City of Wilmington, County of New Castle, State of Delaware or such other city and county as the board of directors shall determine. The corporation may also have offices at such other places both within and without the State of Delaware as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE II. Stockholders Section 1. Annual Meeting. The annual meeting of the stockholders shall be held at a time and date fixed by the board of directors for the purpose of electing directors and for the transaction of such other business as may come before the meeting. If the election of directors shall not be held at the annual meeting of the stockholders, or at any adjournment thereof, the board of directors shall cause the election to be held at a special meeting of the stockholders as soon thereafter as conveniently may be. Section 2. Special Meetings. Special meetings of the stockholders, for any purpose, unless otherwise prescribed by statute, may be called by the president or by the board of directors. Section 3. Place Of Meeting. The person or persons authorized to call any annual or special meeting may designate any place, either within or outside Delaware, as the place for the meeting. If no designation is made, the place of meeting shall be the principal corporate offices of the corporation. Section 4. Fixing Date For Determination Of Stockholders Of Record.
